Citation Nr: 0522529	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the loss of use of the left arm 
claimed as the residual of post operative left unilateral 
posterior cervical foraminotomines and laminotomies at C5-6 
and C6-7 from a 1999 cervical spin surgery, or as a residual 
of status post Nissen fundoplication with G-tube placement 
from a 1995 hiatal hernia surgery.  


REPRESENTATION

Appellant represented by:	Steven Robinson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1970.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  There is no current medical evidence of any left arm 
disability.

2.  The medical evidence of record does not demonstrate that 
the veteran incurred any injury to, or disability of, the 
left arm due to VA medical treatment, including surgeries 
conducted in 1995 and 1999.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the loss of use of the left arm 
claimed as the residual of post operative left unilateral 
posterior cervical foraminotomines and laminotomies at C5-6 
and C6-7 from a 1999 cervical spin surgery, or as a residual 
of status post Nissen fundoplication with G-tube placement 
from a 1995 hiatal hernia surgery, have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. § 3.358 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in letters dated February 
2001, June 2001, January 2004, and January 2005.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
treatment records and a medical opinion with regard to the 
issue on appeal.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran claims entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151.  Specifically, he 
claims that as a result of VA surgical treatment he has lost 
the use of his left arm.  Initially, he claimed that he 
incurred a left arm injury, and resulting disability, as a 
result of cervical spine surgery conducted at a VA medical 
center (VAMC) in November 1999.  In November 2003, the 
veteran presented testimony at a hearing before the RO.  At 
this hearing he made the alternate assertion that a left arm 
injury, and resulting disability, was the result of surgical 
treatment of a hiatal hernia at a VAMC in 1995.  

In general, when a veteran experiences injury or additional 
disability as the result of hospital care, medical or 
surgical treatment, or examination furnished by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.  Id. 

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

Initially, the Board notes that in June 1995 the veteran 
underwent surgery at a VAMC to treat an upper 
gastrointestinal disorder with a Nissen fundoplication with 
G-tube placement.  Placement of the armboard on the right arm 
during surgery resulted in injury to the right arm with 
resulting ulnar neuropathy of the right arm.  A November 1996 
RO rating decision granted entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of the 
injury to the right arm with resultant ulnar neuropathy and 
assigned a 60 percent disability rating.  The Board notes 
that the veteran made no claim of any symptoms related to his 
left arm at the time he pursued this claim.  

The medical evidence reveals that that the veteran had 
cervical spine spondylosis on the left at the level of the 
C5-6 and C6-7 intervertebral discs.  In November 1999 surgery 
was conducted at a VAMC to treat the cervical spine symptoms.  
The surgery conducted was left unilateral posterior cervical 
foraminotomines and laminotomies at C5-6 and C6-7.  The 
surgical records reveal that a slight infection of the 
surgical wound occurred, but ultimately this was treated and 
the surgery healed without any further complication.  

In February 2000 the veteran filed his claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 for loss of use of 
his left arm.  He specifically indicated that he had left arm 
symptoms after the VA surgery conducted in November 1999.  
Subsequently, the veteran presented sworn testimony at a 
November 2003 hearing before the RO.  The veteran testified 
that he had pain tingling and numbness in his left hand and 
arm.  He made varying assertions that these symptoms had 
their onset either after the 1995 hiatal hernia surgery or 
after the 1999 neck surgery.  

In December 2002, the Director of the VAMC reviewed all of 
the evidence of record and rendered a medical opinion with 
respect to the veteran's claim of injury to his left arm from 
the VA surgical treatment.  The physician specifically noted 
that in the veteran's VA medical treatment records dated 
after the 1999 surgery there was no evidence of injury to the 
left upper extremity.  The medical opinion also stated that 
the was no disability resulting from any "carelessness, 
accident, negligence, lack of proper skill, error in judgment 
or similar instance of indicated fault on the part of the 
Department of Veterans Affairs."

The preponderance of the evidence is against the veteran's 
claim.  There is no evidence that the veteran has ever sought 
treatment, or been evaluated for, left arm symptoms at any 
point subsequent to either the 1995 VA surgery or the 1999 VA 
surgery.  There is no evidence of any injury, or resultant 
disability, to the veteran's left arm.  Moreover, the medical 
opinion of record indicates that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA which resulted in 
any complaints related to the veteran's left arm.  Simply 
put, there is no competent medical evidence of a left arm 
disability.  

As such, the preponderance of the evidence is against the 
veteran's claim for loss of use of the left arm claimed as 
the residual of post operative left unilateral posterior 
cervical foraminotomines and laminotomies at C5-6 and C6-7 
from a 1999 cervical spin surgery, or as a residual of status 
post from a 1995 hiatal hernia surgery.  Accordingly, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the loss of use of the left arm 
claimed as the residual of post operative left unilateral 
posterior cervical foraminotomines and laminotomies at C5-6 
and C6-7 from a 1999 cervical spin surgery, or as a residual 
of status post Nissen fundoplication with G-tube placement 
from a 1995 hiatal hernia surgery, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


